        Case 3:18-cv-00718-SDD-EWD              Document 42       04/01/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

__________________________________________
                                          :
WILLIE HILLS, JR.,                        :
                                          :
                  Plaintiff               :                    No. 18-718-SDD-EWD
                                          :
      v.                                  :
                                          :
GILEAD SCIENCES, INC.                     :
                                          :
                  Defendant.              :
__________________________________________:


                                   NOTICE OF DISMISSAL

       By this notice Plaintiffs are dismissing all Defendants in this matter pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(i). This dismissal is without prejudice.

DATED: April 1, 2019                            Respectfully submitted,


                                                /s/ _Michelle Rutherford________
                                                Michelle M. Rutherford, La. Bar No. 34968
                                                RUTHERFORD LAW
                                                3110 Canal Street
                                                New Orleans, Louisiana 70119
                                                T: (323) 641-0784
                                                E: jmr@rfordlaw.com

                                                /s/ John Adcock__________
                                                John N. Adcock, La. Bar No. 30372
                                                Law Office of John N. Adcock
                                                3110 Canal Street
                                                New Orleans, Louisiana 70119
                                                T: (504) 233-3125
                                                E: jnadcock@gmail.com

                                                Attorneys for Plaintiff




                                                 1
